Jeffrey M. Feldman (AK Bar No. 7605029)
SUMMIT LAW GROUP PLLC
315 Fifth Avenue South, Suite 1000
Seattle, WA 98104-2682
Phone: (206) 676-7000
jeff@summitlaw.com

Ralph H. Palumbo (Pro Hac Vice)
Lynn M. Engel (Pro Hac Vice)
YARMUTH LLP
1420 Fifth Avenue, Suite 1400
Seattle, WA 98101
Phone: (206) 516-3800
rpalumbo@yarmuth.com
lengel@yarmuth.com

Attorneys for Bristol Bay Economic Development Corporation, Bristol Bay Native
Association, Inc., and Bristol Bay Reserve Association

Megan R. Condon (AK Bar No. 1810096)
Matthew N. Newman (AK Bar No. 1305023)
NATIVE AMERICAN RIGHTS FUND
745 West 4th Avenue, Suite 502
Anchorage, AK 99501
Phone: (907) 276-0680
mcondon@narf.org
mnewman@narf.org

Attorneys for United Tribes of Bristol Bay

Scott Kendall (AK Bar No. 0405019)
HOLMES, WEDDLE & BARCOTT
701 W. 8th Avenue, #700
Anchorage, AK 99501
Phone: (907) 274-0666
smkendall@hwb-law.com

Attorney for Bristol Bay Regional Seafood Development Association, Inc.

Brian Litmans (AK Bar No. 0111068)
Katherine Strong (AK Bar No. 1105033)
TRUSTEES FOR ALASKA
1026 W. Fourth Avenue, Suite 201



        Case 3:19-cv-00265-SLG Document 54 Filed 02/20/20 Page 1 of 7
Anchorage, AK 99501
Phone: (907) 276-4244
Email: blitmans@trustees.org
        kstrong@trustees.org

Attorneys for SalmonState, Alaska Center, Alaska Community Action on Toxics, Alaska
Wilderness League, Cook Inletkeeper, Defenders of Wildlife, Friends of McNeil River,
McNeil River Alliance, National Parks Conservation Association, National Wildlife
Federation, Sierra Club, and Wild Salmon Center

Jacqueline M. Iwata (Pro Hac Vice)
Thomas D. Zimpleman (Pro Hac Vice)
NATURAL RESOURCES DEFENSE COUNCIL
1152 15th Street, N.W., Suite 300
Washington, DC 20005
Phone: (202) 289-2377
Email: jiwata@nrdc.org
       tzimpleman@nrdc.org

Joel R. Reynolds (Pro Hac Vice)
NATURAL RESOURCES DEFENSE COUNCIL
1314 2nd Street
Santa Monica, CA 90401
Phone: (310) 434-2300
Email: jreynolds@nrdc.org

Attorneys for Natural Resources Defense Council

Thomas S. Waldo (AK Bar No. 9007047)
Erin Whalen (AK Bar No. 1508067)
EARTHJUSTICE
325 Fourth Street
Juneau, AK 99801
Phone: (907) 586-2751
Email: twaldo@earthjustice.org
        ewhalen@earthjustice.org

Attorneys for Earthworks

Austin Williams (AK Bar No. 0911067)
TROUT UNLIMITED
3105 Lake Shore Drive, Suite 102B
Anchorage, AK 99517



        Case 3:19-cv-00265-SLG Document 54 Filed 02/20/20 Page 2 of 7
Tel.: 907.277.1590
Austin.Williams@tu.org

Paul A. Werner (Pro Hac Vice)
Steven P. Hollman (Pro Hac Vice)
Abraham J. Shanedling (Pro Hac Vice)
Rachelle P. Bishop (Pro Hac Vice)
SHEPPARD, MULLIN, RICHTER & HAMPTION LLP
2099 Pennsylvania Avenue, NW, Suite 100
Washington, D.C. 20006-6801
Tel.: 202.747.1900
pwerner@sheppardmullin.com
shollman@sheppardmullin.com
ashanedling@sheppardmullin.com
rbishop@sheppardmullin.com

Attorneys for Trout Unlimited




        Case 3:19-cv-00265-SLG Document 54 Filed 02/20/20 Page 3 of 7
                    THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF ALASKA

BRISTOL BAY ECONOMIC
DEVELOPMENT CORPORATION, et al.,

                   Plaintiffs,
     v.
                                          Case No. 3:19-cv-00265-SLG
CHRIS HLADICK
U.S. ENVIRONMENTAL PROTECTION
AGENCY, et al.,

                 Defendants.
____________________________________

SALMON STATE, et al.,

                   Plaintiffs,
     v.
                                          Case No. 3:19-cv-00267-SLG
CHRIS HLADICK
U.S. ENVIRONMENTAL PROTECTION
AGENCY, et al.,

                 Defendants.
____________________________________

TROUT UNLIMITED,

                   Plaintiff,             Case No. 3:19-cv-00268-SLG
     v.

U.S. ENVIRONMENTAL PROTECTION
AGENCY, et al.

                   Defendants.


 PLAINTIFFS’ NON-OPPOSITION TO THE STATE OF ALASKA’S MOTION
                        TO INTERVENE




          Case 3:19-cv-00265-SLG Document 54 Filed 02/20/20 Page 4 of 7
       Plaintiffs respectfully respond to the State of Alaska’s (“State’s”) Motion to

Intervene pursuant to Fed. R. Civ. P. 24, filed on February 7, 2020. ECF #51. Plaintiffs

do not oppose the State’s intervention, so long as intervention does not delay the

resolution of this time-sensitive case. It is our understanding that the State does not intend

to disrupt this Court’s scheduling order by filing a separate Motion to Dismiss or any

briefing on the Defendants’ Motion to Dismiss, ECF # 36. Because the State has moved

to intervene subsequent to the December 10, 2019, deadline for filing motions to dismiss,

such a motion by the State would not be timely in any event. See ECF #27 at 3.

       Plaintiffs have conferred with counsel for the State and Defendants on a revised

schedule for briefing summary judgment. Should the State be granted intervention, the

parties agree to the following schedule change:

 Defendant-Intervenor State of Alaska’s         March 31, 2020
 Opposition to Plaintiffs’ Opening Merits
 Brief
 Plaintiffs’ Joint Reply Brief                  April 14, 2020



Plaintiffs do not concede any allegations or arguments made by the State in its Motion to

Intervene.



                                Respectfully submitted on this 20th day of February, 2020,

                                           s/ Brian Litmans
                                           Brian Litmans (AK Bar No. 0111068)
                                           Katherine Strong (AK Bar No. 1105033)
                                           TRUSTEES FOR ALASKA


Pls.’ Non-Opp. to State of Alaska’s Mot. to Intervene                       Page 5
Bristol Bay Economic Development Corp. v. Hladick, Case No. 3:19-cv-00265-SLG

         Case 3:19-cv-00265-SLG Document 54 Filed 02/20/20 Page 5 of 7
                                     Attorneys for SalmonState, Alaska Center,
                                     Alaska Community Action on Toxics, Alaska
                                     Wilderness League, Cook Inletkeeper,
                                     Defenders of Wildlife, Friends of McNeil River,
                                     McNeil River Alliance, National Parks
                                     Conservation Association, National Wildlife
                                     Federation, Sierra Club, and Wild Salmon
                                     Center

                                     /s Thomas Zimpleman
                                     Jacqueline M. Iwata (Pro Hac Vice)
                                     Thomas D. Zimpleman (Pro Hac Vice)
                                     Joel R. Reynolds (Pro Hac Vice)
                                     NATURAL RESOURCES DEFENSE
                                     COUNCIL
                                     Attorneys for Natural Resources Defense
                                     Council

                                     s/ Jeffrey M. Feldman
                                     Jeffrey M. Feldman (AK Bar No. 7605029)
                                     SUMMIT LAW GROUP PLLC

                                     Ralph H. Palumbo (Pro Hac Vice)
                                     Lynn M. Engel (Pro Hac Vice)
                                     YARMUTH LLP
                                     Attorneys for Bristol Bay Economic
                                     Development, Bristol Bay Native Association,
                                     Inc., and Bristol Bay Reserve Association

                                     s/ Megan R. Condon
                                     Megan R. Condon (AK Bar No. 1810096)
                                     Matthew N. Newman (AK Bar No. 1305023)
                                     NATIVE AMERICAN RIGHTS FUND
                                     Attorneys for United Tribes of Bristol Bay

                                     s/ Scott Kendall
                                     Scott Kendall (AK Bar No. 0405019)
                                     HOLMES, WEDDLE & BARCOTT
                                     Attorney for Bristol Bay Regional Seafood
                                     Development Association, Inc.



Pls.’ Non-Opp. to State of Alaska’s Mot. to Intervene                       Page 6
Bristol Bay Economic Development Corp. v. Hladick, Case No. 3:19-cv-00265-SLG

        Case 3:19-cv-00265-SLG Document 54 Filed 02/20/20 Page 6 of 7
                                     s/ Thomas S. Waldo
                                     Thomas S. Waldo (AK Bar No. 9007047)
                                     Erin Whalen (AK Bar No. 1508067)
                                     EARTHJUSTICE
                                     Attorneys for Earthworks

                                     s/ Austin Williams
                                     Austin Williams (AK Bar No. 0911067)
                                     TROUT UNLIMITED

                                     Paul A. Werner (Pro Hac Vice)
                                     Steven P. Hollman (Pro Hac Vice)
                                     Abraham J. Shanedling (Pro Hac Vice)
                                     Rachelle P. Bishop (Pro Hac Vice)
                                     SHEPPARD, MULLIN, RICHTER &
                                     HAMPTON LLP
                                     Attorneys for Trout Unlimited




Pls.’ Non-Opp. to State of Alaska’s Mot. to Intervene                       Page 7
Bristol Bay Economic Development Corp. v. Hladick, Case No. 3:19-cv-00265-SLG

        Case 3:19-cv-00265-SLG Document 54 Filed 02/20/20 Page 7 of 7
